Citation Nr: 1709440	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  05-39 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for status post total right knee replacement due to degenerative osteoarthritis.  

2.  Entitlement to a disability rating in excess of 10 percent prior to August 23, 2007, and from November 1, 2007 to October 23, 2013, and a rating in excess of 30 percent from December 1, 2014, for degenerative arthritis of the left knee, status post total left knee replacement associated with status post total right knee replacement due to degenerative osteoarthritis.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	R. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to February 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in June 2007.  A transcript of this proceeding is associated with the claims file.  

Notably, in a May 2009 decision, the Board denied entitlement to a rating in excess of 30 percent for status post total right knee replacement due to degenerative osteoarthritis, denied entitlement to a rating in excess of 10 percent for degenerative osteoarthritis of the left knee, and granted a separate 10 percent evaluation for status post total right knee replacement under Diagnostic Code 5257.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  As set forth in a December 2009 Joint Motion for Partial Remand (JMPR), the parties moved for the Court to vacate the portions of the May 2009 Board decision denying a rating in excess of 30 percent for the Veteran's right knee and a rating in excess of 10 percent for the Veteran's left knee.  The parties requested that the Court not disturb the Board's grant of a separate 10 percent rating for instability of the right knee.  In a January 2010 order, the Court granted the parties' JMPR and remanded the Veteran's claim to the Board for actions consistent with the terms of the JMPR.  

The Board remanded the Veteran's increased rating claims for additional development in October 2010.  In the October 2010 remand order, the Board determined that a claim for a TDIU was not on appeal, as the Veteran had not appealed, or expressed a desire to appeal, a September 2007 rating decision denying entitlement to a TDIU.  As reflected in an April 2011 JMPR, the Veteran appealed the Board's October 2010 determination regarding the claim for a TDIU to the Court.  The parties maintained that the issue of entitlement to a TDIU had been raised as part of the Veteran's claims for increased ratings for his right and left knee disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  In May 2011, the Court granted the JMPR and remanded the Veteran's TDIU claim to the Board for actions consistent with the terms of the JMPR.  In compliance with the Court's order, the Board remanded the Veteran's claim for a TDIU for additional development in October 2011.  

In February 2013, the Board remanded all three of the Veteran's claims, in pertinent part, to obtain outstanding and pertinent medical treatment records and a VA medical opinion addressing the functional limitations posed by the Veteran's service-connected disabilities.  The Board also directed the AOJ to issue an SSOC with respect to the Veteran's claims.  Following the Board's remand order, the AOJ issued an SSOC in February 2015 that only addressed the Veteran's TDIU claim.  

These matters were last before the Board in October 2015, when they were again remanded for additional development.  Specifically, a remand was necessary to ensure compliance with the Board's previous remand directive to obtain relevant VA treatment records since 2007.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, as the AOJ did not readjudicate the increased rating claims in an SSOC following the Board's February 2013 order, and the Board was prohibited from considering additional evidence that had been added to the claims file in the first instance without a waiver of AOJ review, namely, SSA records and reports of October 2012 and May 2015 VA examinations, a remand was required for the AOJ to readjudicate the Veteran's claims.  See id.; see also 38 C.F.R. § 20.1304(c).  

The Board notes that twice during the pendency of the appeal, the RO awarded temporary total disability evaluations for the Veteran's left knee disability based on surgical or other treatment necessitating convalescence.  In a November 2007 rating decision, the RO granted a 100 percent rating effective August 23, 2007, to October 31, 2007, which was followed by the assignment of a 10 percent rating, effective November 1, 2007.  In an October 2014 rating decision, the RO granted a 100 percent rating effective October 24, 2013, to November 30, 2014, which was followed by the assignment of a 30 percent rating, effective December 1, 2014.  Given that the Veteran received the maximum benefit allowed for his left knee disability from August 23, 2007 to October 31, 2007, and from October 24, 2013, to November 30, 2014, these periods are no longer on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  However, the issue of entitlement to an increased rating for his left knee disability prior to August 23, 2007; between November 1, 2007, and October 23, 2013; and since December 1, 2014, remains on appeal, as the Veteran was not awarded the full benefit sought during these periods.  See id.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets any additional delay in adjudicating the Veteran's claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

VA's duty to assist includes obtaining a medical examination or opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  During the course of the appeal, the Veteran was afforded VA examinations pertaining to one or both knees in October 2004, January 2009, October 2012, and May 2015.  However, the Board finds that the examination reports are inadequate for rating purposes, as they do not indicate that range of motion testing of the Veteran's knees was performed in active motion, passive motion, weight-bearing, and nonweight-bearing.  See 38 C.F.R. § 4.59; cf. Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  Accordingly, the AOJ should afford the Veteran a new VA examination to determine the current severity of his service-connected right and left disabilities, to include full range of motion studies of the Veteran's knees.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Correia, 28 Vet. App. at 169-70; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

VA's duty to assist also includes attempting to obtain relevant medical treatment records that have been adequately identified.  The Board notes that in an addendum to the Veteran's September 2015 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, the Veteran indicated he has received treatment from Dr. Romain in Sunrise, Florida, and Dr. Kreiss in Plantation, Florida.  While the Veteran's VA treatment records from the Miami VAMC reflect treatment with Dr. S. Romain, there do not appear to be treatment records documenting treatment with Dr. Kreiss in the Veteran's claims file.  As this matter is being remanded for additional development, the AOJ should attempt to obtain any outstanding treatment records, to include those from Dr. Kreiss.  38 C.F.R. § 3.159(c)(1).  

Because the Veteran's claim of entitlement to a TDIU is based on his service-connected bilateral knee disabilities, it is inextricably intertwined with his claims for increased ratings.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that two issues are "inextricably intertwined" when they are so closely related that a final Board decision cannot be rendered until the other issue has been considered).  For this reason, the Board will defer consideration of the Veteran's TDIU claim until his increased ratings claims are addressed.  See id.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to specifically include treatment from Dr. Kreiss in Plantation, Florida, and Dr. Romain in Sunrise, Florida.  Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain new VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	After completing the development requested in number (1) above, afford the Veteran a VA examination with an appropriate examiner to determine the current severity of his right and left knee disabilities.  The evidentiary record, including a copy of this remand, must be made available to, and reviewed by, the examiner.  A complete history should be elicited from the Veteran, and the examiner should conduct any tests and studies deemed necessary.  All findings should be reported in detail.  The examiner is also asked to provide the following information:  

a.  The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the Veteran's right and left knees.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

b.  The examiner must consider functional loss due to flare-ups, repetitive use, painful motion, weakness, excessive fatigability, lack of endurance, and/or incoordination.  To the extent possible, any such determination should be expressed in terms of the estimated loss of range of motion.  

c.  The examiner should also address all current functional impairment from the Veteran's right and left knee disabilities, to include any impact on occupational functioning.  

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

3.	After completing the development requested above, and any other development deemed necessary, readjudicate the Veteran's claims.  If any of the benefits sought are not granted in full, the AOJ should furnish the Veteran and his representative with an SSOC and afford an opportunity to respond.  The claims file should then be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

